Applicant's election with traverse of Group I, claims 1-14, 18-19, 21-24, 26, to circular permutated luciferase (cpLuc), BRET pair, trimethoprim, paper, bodily fluid, in the reply filed on January 19, 2022 is acknowledged.  The traversal is on the ground(s) that the claims all share a special technical feature, which is that sensor molecule comprises segments A and B.  See also Applicants’ remarks p. 7.  These features are not disclosed in Johnsson et al. (WO 2015007317).  This is not found persuasive because the reasons are the same as noted in the restriction requirement of November 10, 2021.  Further, each of segment A and B of the sensor molecule do comprise a RET pair comprising a donor moiety and an acceptor moiety, which is disclosed in Johnsson et al.  Applicants’ remarks regarding rejoinder of Group II are acknowledged and will be considered upon a finding of allowability of the Group I claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is canceled.  Claims 15-17, 25 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 2, 6-9 are also not currently being considered because they do not read on the elected species.  Claims 1, 3-5, 10-14, 18-19, 21-24, 26, to cpLuc, BRET pair, trimethoprim, paper, bodily fluid, are under consideration.

Priority:  This application is a 371 of PCT/EP2018/064076, filed May 29, 2018, which claims benefit to foreign application EPO 17173534.3, filed May 30, 2017.  A copy of the 

Failure to Comply with the Sequence Rules
Where the description of a patent application discusses a sequence of 10 or more nucleotide bases or 4 or more amino acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).

Drawings
The drawings are objected to because:  at least Fig. 2B recites amino acid sequence without sequence identifiers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.

Specification
The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at:  see at least paragraphs 0014, 0021, 0025, 0034, 0099 (of the application publication).  The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.

Claim Objections
Claims 3-5, 10-14, 18-19, 21-24, 26 are objected to because of the following informalities:  claims 3-5, 10-14, 18-19, 21-24, 26 should recite an article “the” preceding “sensor molecule”; in claim 13, it is believed “trimethoprime” should be spelled as “trimethoprim”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 10-14, 18-19, 21-24, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.  
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	(i) segment A comprises a binding protein (BP) for NADPH, the BP being dihydrofolate reductase (DHFR; EC 1.5.1.3) or a functional homolog, fragment, derivative or variant thereof capable of binding NADPH, and wherein the BP comprises a heterologous domain inserted at or replacing at least part of the region corresponding to positions 20 to 27 of E. coli DHFR, said heterologous protein domain comprising one said member of the RET pair;
	(ii) segment B comprises a ligand (L) capable of intramolecular binding to said BP only in the presence of NADPH;
such that the donor moiety and the acceptor moiety are in a suitable juxtaposition to yield a RET signal when L is bound to BP, and wherein NADPH-induced binding of L to BP results in an increase in RET efficiency.
	The sensor molecule’s segments or elements are defined through their activities only and do not require any particular structure.  The recited genera of DHFR, a ligand, RET donor moiety, and RET acceptor are defined through their activity only and do not require any particular structure and the recited genus of heterologous protein domain does not have any particular structure.
Claims 3-5, 10-14, 18-19, 21-24, 26 are dependent on claim 1 and recite further limitations to the sensor molecule.  However, the proteins/enzymes/proteins recited in the claims are defined through their activity only and do not require any particular structure.  
E. coli DHFR sequence (see paragraph 0034 of application publication) and DHFR mutations R98A, R44A and H45Q (paragraph 0071) comprising cpNLuc inserted between positions 23 and 24 of E. coli DHFR and a specific BRET pair (see at least examples 1, 2).  Other than the representative species of the specific E. coli DHFR sequence comprising cpNLuc inserted between positions 23 and 24 of E. coli DHFR and a specific BRET pair, the specification fails to disclose any other variant DHFR, including functional homologs, fragments, derivatives of any DHFR capable of binding NADPH, and/or further in combination with any heterologous protein domain of unknown structure inserted at or replaced at any region corresponding to positions 20 to 27 of E. coli DHFR, and/or any ligand of unknown structure, all in further combination with any (B)RET pair comprising a donor moiety and acceptor moiety also not having any particular structure.  However, the skilled artisan cannot necessarily envision the detailed structures of ALL the variant DHFRs and/or in combination with any heterologous protein domains, ligands, and (B)RET pair comprising a donor moiety and acceptor moiety, all of no particular structure, that successfully form a sensor molecule for RET-based detection of NADPH, because the specification provides no guidance as to which structural features are essential and critical to have activity to bind or detect NADPH and yield a RET signal, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Claims 1, 3-5, 10-14, 18-19, 21-24, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sensor molecule comprising the E. coli DHFR sequence (see paragraph 0034 of application publication) and DHFR mutations R98A, R44A and H45Q (paragraph 0071) comprising cpNLuc inserted between positions 23 and 24 of E. coli DHFR and a specific BRET pair (see at least examples 1, 2), does not reasonably provide enablement for any sensor molecule comprising any DHFR, functional homologs, fragments, derivatives or variants thereof, capable of binding NADPH, and/or further in combination with any heterologous protein domain of unknown structure inserted at or replaced at any region corresponding to positions 20 to 27 of E. coli DHFR, and/or any ligand of unknown structure, all in further combination with any (B)RET pair comprising a donor moiety and acceptor moiety.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The instant claims are drawn to a sensor molecule for the resonance energy transfer (RET)-based detection of reduced nicotinamide adenine dinucleotide phosphate (NADPH), the sensor comprising a segment A connected via a linker to a segment B, wherein each of segment A and B comprises a member of a RET pair comprising a donor moiety and an acceptor moiety, further characterized in that:
	(i) segment A comprises a binding protein (BP) for NADPH, the BP being dihydrofolate reductase (DHFR; EC 1.5.1.3) or a functional homolog, fragment, derivative or variant thereof capable of binding NADPH, and wherein the BP comprises a heterologous domain inserted at or E. coli DHFR, said heterologous protein domain comprising one said member of the RET pair;
	(ii) segment B comprises a ligand (L) capable of intramolecular binding to said BP only in the presence of NADPH;
such that the donor moiety and the acceptor moiety are in a suitable juxtaposition to yield a RET signal when L is bound to BP, and wherein NADPH-induced binding of L to BP results in an increase in RET efficiency.
The claims encompass an unreasonable number of variant DHFRs and/or in combination with any heterologous protein domains, ligands, and (B)RET pair comprising a donor moiety and acceptor moiety, all of no particular structure, which the skilled artisan cannot necessarily envision the detailed structures of and/or in which combinations may or may not form a sensor molecule for RET-based detection of NADPH.  There could be a myriad of DHFRs, functional homologs, fragments, derivatives or variants thereof, in combination with any heterologous protein domain of unknown structure inserted at or replaced at any region corresponding to positions 20 to 27 of E. coli DHFR, and/or any ligand of unknown structure, all in further combination with any (B)RET pair comprising a donor moiety and acceptor moiety also not having any particular structure, that may or may not form a sensor molecule for RET-based detection of NADPH.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which DHFRs, functional homologs, fragments, derivatives or variants thereof, can be engineered to comprise which heterologous protein domain and at which position(s) or region corresponding to positions 20 to 27 of E. coli DHFR, and when further combined with which ligand capable of intramolecular binding to which DHFR, functional homolog, fragment, derivative or variants thereof, and 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large since there are a myriad of DHFRs, functional homologs, fragments, derivatives or variants thereof, where the position(s) or region corresponding to positions 20 to 27 of E. coli DHFR need to be further determined to decide among which myriad of heterologous protein domain can be engineered into said position(s) or region, and when further combined with which ligand capable of intramolecular binding to which DHFR, functional homolog, fragment, derivative or variants thereof, and further engineered to comprise any (B)RET pair comprising a donor moiety and acceptor moiety, E. coli DHFR sequence (see paragraph 0034 of application publication) and DHFR mutations R98A, R44A and H45Q (paragraph 0071) comprising cpNLuc inserted between positions 23 and 24 of E. coli DHFR and a specific BRET pair (see at least examples 1, 2).  Other than the representative species of the specific E. coli DHFR sequence comprising cpNLuc inserted between positions 23 and 24 of E. coli DHFR and a specific BRET pair, the specification fails to disclose any other variant DHFR, including functional homologs, fragments, derivatives of any DHFR capable of binding NADPH, and/or further in combination with any heterologous protein domain of unknown structure inserted at or replaced at any region corresponding to positions 20 to 27 of E. coli DHFR, and/or any ligand of unknown structure, all in further combination with any (B)RET pair comprising a donor moiety and acceptor moiety also not having any particular structure.  The nature of the invention is such that many different proteins and/or compounds that are substantially similar to DHFR, heterologous protein domains comprising a RET member pair, ligands capable of binding to DHFR in the presence of NADPH, and further comprising a RET member pair, may or may not have activity when engineered together to form a sensor molecule.  The state of the art is that even proteins that are highly similar to the wild-type protein are at times not fully 

Therefore, determining whether the proteins/polypeptides, fragments, derivatives, and/or variants thereof, domains, and/or ligands have activity when engineered and combined together to comprise any (B)RET pair comprising a donor moiety and acceptor moiety to form a sensor molecule for RET-based detection of NADPH is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to what substantially similar protein and/or variant protein/polypeptide/domain combinations will have which activity when engineered together, where the proteins/polypeptides/domains/ligand are not limited by any particular structure, for forming a sensor molecule is zero.
The instant specification fails to show actual reduction to practice of a sensor molecule comprising any DHFR, functional homologs, fragments, derivatives or variants thereof, in combination with any heterologous protein domain of unknown structure inserted at or replaced at any region corresponding to positions 20 to 27 of E. coli DHFR, and/or any ligand of unknown structure, all in further combination with any (B)RET pair comprising a donor moiety and acceptor moiety also not having any particular structure, that may or may not form a sensor molecule for RET-based detection of NADPH and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus one skilled in the art could not make and use the claimed invention as claimed.   
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10-14, 18-19, 21-24, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is unclear because the claim recites amino acid residues 65E and 66G; however, the claim does not recite an amino acid sequence and/or SEQ ID NO.  Therefore, it is not clear which amino acid residue is actually present at the position(s) recited.  Further clarification is requested.
Regarding claim 14, the term "preferably" also renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 is unclear because the claim recites amino acid mutations R98A, R44A, H45Q; however, the claim does not recite an amino acid sequence and/or SEQ ID NO.  Therefore, it is not clear which amino acid residue is actually present at the position(s) recited.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11-14, 18-19, 21-22, 24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnsson et al. (WO 2015007317; previously cited).  Johnsson et al. teach a sensor molecule detecting an analyte of interest in a sample using bioluminescence resonance energy transfer (BRET), the sensor molecule comprising a proteinaceous moiety tethered to a synthetic regulatory molecule (at least abstract, p. 3-4).  Johnsson et al. teach a BRET sensor molecule comprising circularly permuted (cp) DHFR as a binding protein (BP), trimethoprim as tethered ligand, and a luciferase and Cy3 as a BRET pair (at least p. 24 example 2), the luciferase attached to the BP, directly or indirectly (p. 7, p. 35-37 claims 1-18).  Johnsson et al. teach a sensor molecule comprising a fusion protein of SNAP-tag, a 30-proline linker, NanoLuc luciferase and DHFR, where the DHFR is circularly permuted between residues Asn23 and Leu24 with a 5-glycine linker connecting the original termini; where the NanoLuc luciferase E. coli DHFR, the heterologous domain further comprising NanoLuc luciferase since it is taught NanoLuc luciferase is attached closely to the binding site of DHFR (instant claims 1, 12).
Regarding instant claims 3, 22, Johnsson et al. teach the BRET pair luciferase and Cy3, where the luciferase is attached close to the BP binding site (i.e. positions Asn23, Leu24) (p. 25-26, p. 35-37 claims 1-18), where L comprises a Cy3 (fluorescent acceptor) (p. 25-26, p. 35-37 claims 1-18).
Regarding instant claim 11, Johnsson et al. teach the wild-type bacterial DHFR sequence (p. 25).
Regarding instant claim 13, Johnsson et al. teach L is trimethoprim (tmp) (p. 24).
Regarding instant claims 14, 24, Johnsson et al. teach the sensor molecule is immobilized on paper (at least p. 15-16, 20-21, also example 5).
Regarding instant claims 18-19, 26, Johnsson et al. teach a kit of parts comprising the sensor molecule, a solid carrier (i.e. paper), and a luciferase substrate (at least p. 20, p. 37 claims 17-18).
Regarding instant claim 21, Johnsson et al. teach the kit comprises a user’s instructions, buffers, and other materials for diagnostic or measurement methods (p. 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 11-14, 18-19, 21-22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsson et al. (WO 2015007317; previously cited) in view of Arts et al. (2017 Methods in Enzymology 589:  87-114).  The teachings of Johnsson et al. over at least claims 1, 3, 11-14, 18-19, 21-22, 24, 26 are noted above.  As noted above, Johnsson et al. disclose a BRET sensor molecule comprising cpDHFR as a BP, trimethoprim as tethered ligand, and a luciferase and Cy3 as a BRET pair (at least p. 24 example 2), the luciferase attached to the BP, directly or indirectly, via a linker sequence (p. 7, p. 35-37 claims 1-18).  It is disclosed the sensor molecule comprises a fusion protein of SNAP-tag, a 30-proline linker, NanoLuc luciferase and DHFR, where the DHFR is circularly permuted between residues Asn23 and Leu24 with a 5-glycine linker connecting the original termini; where the NanoLuc luciferase could be attached closely to the binding site of the intramolecular ligand, bringing it in close proximity to the acceptor Cy3 in the closed state of the sensor (p. 25-26).  The position Asn23, Leu24 is in a loop very close to the active site of the protein (p. 26).  Johnsson et al. do not explicitly teach a cpNanoLuc.
Arts et al. disclose engineering BRET-sensor proteins.  Arts et al. disclose that it is possible to further increase BRET efficiency by changing the position of the luciferase, or by using different linkers and circularly permuted variants of either NanoLuc or the fluorescent domain (p. 110).

Regarding instant claim 10, Arts et al. disclose linkers can be optimized in BRET/FRET sensors for intracellular measurement, where flexible GSGSG-linkers also be used (p. 103).  Therefore, it would have been obvious that the sensor molecule of Johnsson et al. and Arts et al. noted above can comprise a flexible linker to couple or tether the trimethoprim ligand (L) comprising a RET member pair (i.e. Cys3) to the DHFR BP having attached thereto, NanoLuc, because a flexible linker will have the same function of attaching the L and RET member pair to the other components of the sensor molecule. 

Claims 1, 3, 4, 5, 10, 11-14, 18-19, 21-22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsson et al. (WO 2015007317; previously cited) in view of Arts et al. (2017 Methods in Enzymology 589:  87-114) and England et al. (2016 Bioconjug Chem 27(5):  1175-1187, HHS Public Access copy 29 pages total).  The teachings of Johnsson et al. and Arts et al. over at least claims 1, 3, 4 are noted above.  As noted above, Johnsson et al. in view of Arts et al. reasonably disclose a cpNanoLuc in the sensor molecule of Johnsson et al. that is attached closely to the binding site of the DHFR, by residues Asn23 and Leu24, directly or indirectly, via .  
Arts et al. disclose that with the recently disclosed crystal structure of NanoLuc as a guide, it is possible to further increase BRET efficiency by changing the position of the luciferase, or by using different linkers and circularly permuted variants of either NanoLuc or the fluorescent domain (p. 110).
England et al. disclose NanoLuc can be split at residues 65 and 66 where the fragments produce a luminescence signal (p. 11).
It would have been obvious to arrive at the claimed cpNanoLuc by splitting NanoLuc at residues 65 and 66 and further link the native N- and C- termini by a linker moiety in view of the teachings of Arts et al. and England et al. and incorporate the obtained cpNanoLuc in the sensor molecule of Johnsson et al. comprising cpDHFR as a BP, trimethoprim as tethered ligand and Cy3 as a BRET pair member (instant claim 5).  The motivation to do so is provided by the prior art, which disclose BRET efficiency can be further increased by circularly permuted NanoLuc (Arts et al.).  It would have been obvious to arrive at the NanoLuc fragments split at residues 65 and 66 because the crystal structure of NanoLuc was known, it is disclosed NanoLuc fragment pairs at residues 65 and 66 produce a luminescence signal, and methods of circular permutation of proteins are known.

Claims 1, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsson et al. (WO 2015007317; previously cited) in view of Adams et al. (1989 Biochemistry 28:  6611-6618).  The teachings of Johnsson et al. over at least instant claims 1 and 11 are noted above.  Johnsson et al. do not explicitly teach a DHFR mutant comprising a H45Q mutation.
E. coli DHFR.  It is disclosed mutations at R44 and H45Q have similar binding energies with wildtype E. coli DHFR (p. 6611).
It would have been obvious to one of ordinary skill to incorporate the E. coli DHFR H45Q mutant of Adams et al. for the DHFR BP in the sensor molecule of Johnsson et al. comprising cpDHFR as a BP further attached to NanoLuc at a part of the region corresponding to positions 20 to 27 of E. coli DHFR, trimethoprim as tethered ligand and Cy3 as a BRET pair member (instant claims 1, 11, 23).  The motivation to do so is given by Adams et al., which disclose the mutation H45Q in E. coli DHFR still has similar binding energies to wildtype E. coli DHFR.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  MPEP 2144.09.  Therefore, it would have been obvious to arrive at the claimed DHFR mutant comprising one or more mutations selected from H45Q because it is structurally similar and functionally similar to wildtype E. coli DHFR and would be expected to have similar properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 10-14, 18-19, 21-24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13 of U.S. Patent No. 9952208 (‘208) in view of Johnsson et al. (supra), Arts et al. (supra), England et al. (supra), and Adams et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘208 claims are drawn to a sensor molecule for RET comprising the same components and/or elements.  Both the instant claims and the ‘208 claims are drawn to a sensor molecule comprising at least a luciferase (RET member pair) attached to a BP, further attached to an L comprising a RET member pair.  Claim 1 of the ‘208 patent differs from instant claim 1 by not explicitly reciting a linker between the BP and L and the luciferase is attached or inserted at a region corresponding to positions 20 to 27 of E. coli DHFR.  However, in view of the noted teachings of Johnsson et al. above, it would have been obvious to incorporate a linker between the BP and L and attach the luciferase at a position Asn23, Leu24 of the DHFR because Johnsson et al. disclose DHFR is circularly permuted between residues Asn23 and Leu24 with a 5-glycine linker connecting the original termini, where Asn23, Leu24 is in a loop very close to the active site of the protein and the NanoLuc luciferase could be attached closely to the binding site.  One of ordinary skill would have a .
Regarding the instant dependent claims and the dependent claims of the ‘208 patent, if a limitation of the instant claim(s) is not recited in the ‘208 patent claims, it would have been obvious to incorporate the noted limitation in view of the teachings of Johnsson et al., Arts et al., England et al., and/or Adams et al. noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656